PER CURIAM.
This Court initially accepted jurisdiction to review Brannon v. Boldt, 958 So.2d 367 (Fla. 2d DCA 2007), a decision in which the Second District Court of Appeal certified the following question to be of great public importance:
WHAT RIGHTS DO THE RESIDENTS IN A NEIGHBORHOOD RECEIVE, AS DOMINANT ESTATE HOLDERS UNDER AN IMPLIED EASEMENT CREATED BY A DENOTATION ON A PLAT MAP OF AN “EASEMENT FOR INGRESS AND EGRESS” TO A BODY OF WATER,
*316WHEN THE SERVIENT ESTATE IS PART OF A RESIDENTIAL LOT ON WHICH THERE EXISTS AN OCCUPIED FAMILY DWELLING?
Id. at 368. After further consideration, this Court concludes that jurisdiction was improvidently granted. Accordingly, this review proceeding is dismissed.
It is so ordered.
LEWIS, C.J., and WELLS, ANSTEAD, PARIENTE, QUINCE, CANTERO, and BELL, JJ., concur.